Citation Nr: 1121715	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  06-07 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1970.  He served as a field wireman.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for PTSD.

In January 2009, the Board denied entitlement to service connection for PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  A joint motion to vacate and remand was filed with the Court.  The Court granted the joint motion in July 2009.  In October 2009, the Board remanded the claim for further development.

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The stressor regarding witnessing an attack on Cam Ranh Bay on March 4, 1968, is related to the Veteran's fear of hostile military or terrorist activity, and it is consistent with the places, types, and circumstances of his service.  

2.  A VA psychologist has confirmed that the attack on Cam Ranh Bay is adequate to support a diagnosis of PTSD and that the appellant's symptoms are related to this stressor.



CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010); 75 Fed. Reg. 39,843 (2009) (to be codified at 38 C.F.R. § 3.304(f)(3)).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing Law and Regulation

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in- service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a) (2010) (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of an appellant's service, the claimant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843 (2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).


Analysis

The Veteran served as a field wireman in Vietnam from February 1968 to September 1969.  At a November 2008 Travel Board hearing, the Veteran testified that he witnessed an attack on Cam Ranh Bay on March 4, 1968.  A December 21, 2007, response from the Defense Personnel Records Image Retrieval System indicates that the Veteran's unit was at Cam Ranh Bay on March 4, 1968, when the base received fifteen rounds of mortar fire landing in a petroleum, oil and lubricant staging area.  The report states that 89,000 gallons of product were destroyed.  

The revised regulations apply to this case as these actions directly involve hostile military action consistent with the circumstances of the Veteran's wartime service in Vietnam.  The appellant's report is deemed credible, and this particular stressful event he reports is deemed verified in the absence of clear and convincing evidence to the contrary.

As in-service exposure to a stressor is conceded in this case and the medical evidence shows a diagnosis of PTSD, the question is whether the current diagnosis of PTSD is related to the deemed verified stressor.  The June 2010 VA examiner diagnosed PTSD based on the verified stressor from the Veteran's service in Vietnam.  Moreover, the appellant's treating VA psychiatrist in July 2009 and February 2011 statements has indicated that his PTSD is more likely than not due at least in part to the stressor of the March 1968 attack.  Accordingly, entitlement to service connection for PTSD is in order.  

The benefit sought on appeal is allowed.








ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


